DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-2, claims 1-6, 8, 9 & 16 in the reply filed on 10/7/2022 is acknowledged.* EXAMINER NOTE: the claims filed on 10/7/2022 show claim 7 as withdrawn, which examiner believes to be proper with respect to the figures elected.  Applicant noted that claims 1-9 and 16 were elected, however, based upon the note above, examiner has considered claim 7 as withdrawn.
Claims 7, 10-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘neuromonitoring element’ in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities:  ‘trip’ should be amended to read --tip--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richey (US Pat. No. 9,655,646 B2).
Regarding claim 1, Richey discloses a probe for use in minimally invasive surgery (abstract) comprising: a shaft 116, 126 (Fig. 1); and a tip 106 (Fig. 1) extending from the shaft 116, 126, the tip 106 including a bulbous shape with a smooth and rounded outer surface (the tip is considered to be bulbous because it bulges outward from the shaft portion and is rounded/rotund relative to the shaft).  
Regarding claim 2, Richey further discloses a neuromonitoring element disposed on the tip 106 (disclosed in column 6, lines 27-31).  
Regarding claim 3, Richey further discloses wherein the shaft 116, 126 includes a proximal portion 116 and a distal portion 126, the distal portion 126 being between the proximal portion 116 and the tip 106 and having a width narrower than at least one location on each of the proximal portion 116 and the tip 106 (Fig. 1).  
Regarding claim 9, Richey discloses a probe for use in a human body comprising: a handle; a shaft portion connected with the handle; and a tip portion extending from the shaft portion, wherein at least one of the shaft portion and the tip portion includes a surface feature that resists expulsion of the probe from the human body when the probe is disposed in the human body.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deepa (US Pat. No. 11,331,114 B2).
Regarding claim 1, Deepa discloses a probe for use in minimally invasive surgery (column 1, lines 15-42) comprising: a shaft 166 (Fig. 2B); and a tip 268B (Fig. 2B) extending from the shaft 166, the tip 268B including a bulbous shape with a smooth and rounded outer surface (the tip is considered to be bulbous because it bulges outward from the shaft portion and is rounded/rotund relative to the shaft; Fig. 2B).  
Regarding claim 6, Deepa further discloses wherein the tip 268B has a maximum diameter larger than a maximum diameter of the shaft 166 (Fig. 2B).  
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (US Pub. No. 2014/0343348 A1).
Regarding claim 1, Kaplan et al. disclose a probe for use in minimally invasive surgery (abstract) comprising: a shaft 630, 640 (Figs. 8A-8D); and a tip 632/634 (Figs. 8A-8D) extending from the shaft 630, 640, the tip 632/634 including a bulbous shape with a smooth and rounded outer surface (the tip is considered to be bulbous because it bulges outward from the shaft portion and is rounded/rotund relative to the shaft).  
Regarding claim 3, Kaplan et al. further disclose wherein the shaft 630, 640 includes a proximal portion 630 and a distal portion 640, the distal portion 640 being between the proximal portion 630 and the tip 632/634 and having a width narrower than at least one location on each of the proximal portion 630 and the tip 632/634 (Figs. 8A-8D; referring to the tapered portion of the shaft before the bulbous tip member). 
Regarding claim 4, Kaplan et al. further disclose wherein the proximal portion 630, the distal portion 640 and the tip 632/634 have a continuous smooth surface (Figs. 8A-8D).  
Regarding claim 5, Kaplan et al. further disclose wherein the distal portion 640 of the shaft 630 includes a concave surface 638 (Figs. 8A-8D).  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richey (US Pat. No. 9,655,646 B2) in view of Grunwald et al. (US Pub. No. 2009/0005675 A1).
Regarding claims 8 and 16, Richey discloses a neuromonitoring element associated with the tip 106 (disclosed in column 6, lines 27-31), however, fails to explicitly disclose an ultrasound sensor on the tip.  However, Grunwald et al. teach ultrasound sensors to be suited for collecting physiological information in instruments to be used within the body (paragraph [0112]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an ultrasound sensor as the neuromonitoring element associated with the tip of Richey et al.’s device, as suggested and taught by Grunwald et al., for the purpose of physiological monitoring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 30, 2022